DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 06/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #9,276,791; US Patent #9,876,662; US Patent #10,142,149; and US Patent #10,616,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to An apparatus, comprising: at least one processor; at least one memory including computer program code, the memory and the computer program code configured to, working with the processor, cause the apparatus to perform at least the following: receive a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the PPDU comprising: a Legacy Signal (L-SIG) field including a first L-SIG symbol that is mapped onto a first binary phase shift keying (BPSK) constellation; a Very High Throughput Signal (VHT-SIG) field including a first VHT- SIG symbol and a 
Regarding claims 2-7:
Claims 2-7 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest a first VHT- SIG symbol and a second VHT-SIG symbol immediately after the first VHT-SIG symbol, the first VHT-SIG symbol being mapped onto the first BPSK constellation, and the second VHT-SIG symbol being mapped onto a second BPSK constellation and rotated by 900 counter-clockwise relative to the first VHT-SIG symbol; and a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field, wherein the first VHT-SIG symbol includes an indicator indicating a Single User-Multiple Input Multiple Output (SU-MIMO) PPDU or a multi user-MIMO (MU-MIMO) PPDU, and the second VHT-SIG symbol includes a cyclic redundancy check (CRC) for the first VHT-SIG symbol and, at least a portion of, the second VHT-SIG symbol as recited in claim 8 for the same reason stated in claim 1 above.
Regarding claims 9-12:
Claims 9-12 are allowed as being dependent on claim 8.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JANICE N TIEU/Primary Examiner, Art Unit 2633